—Judgment unanimously affirmed. Memorandum: The contention that de*1024fendant was denied the right to effective assistance of counsel by Supreme Court’s failure to inquire further into the conflict between defendant and his attorney is devoid of merit. Defendant’s attorney explained the nature of the conflict in detail, and the court offered defendant the opportunity to retain a new attorney. Defendant did not controvert his attorney’s explanation, and he declined the court’s offer to delay sentencing so that he could retain a new attorney. Defendant failed to appear for sentencing and was arrested on another charge prior to sentencing. The court had advised defendant during the plea proceeding that it would impose a greater sentence if either event occurred. Thus, the court did not err in imposing an enhanced sentence without permitting defendant to withdraw his plea (see, People v Figgins, 87 NY2d 840; People v Parker, 222 AD2d 1105; People v Flowers, 221 AD2d 1016). (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J. — Criminal Possession Weapon, 3rd Degree.) Present — Denman, P. J., Green, Wesley, Balio and Davis, JJ.